             Case 1:19-cv-10497-JMF Document 179 Filed 03/16/21 Page 1 of 1




                         The Roth Law Firm, PLLC
                                         295 Madison Avenue
                                              22nd Floor
                                         New York, NY 10017
                             Tel.: (212) 542 8882 Fax: (212) 542 8883
                                          www.rrothlaw.com

                                                                        March 16, 2021

    Via ECF
    The Honorable Jesse M. Furman
    United States District Court
    Southern District of New York
    40 Centre Street, Rm 2202
    New York, NY 10007

    Re: Fat Brands, Inc. v. PPMT Capital Advisors, Ltd., et al.; Case No.: 1:19 – cv- 10497 (JMF)

    Dear Judge Furman:

           We are new counsel for Defendants PPMT Capital Advisors, Royal Gulf Capital Corporation
    and Karl Douglas and write on behalf of all parties that remain in the litigation.

            Yesterday, pursuant to the Court’s Order of March 11, 2021, the parties held a meet and
    confer to discuss outstanding discovery issues between our clients and plaintiff. During the call,
    we discussed the fact that, because we have been newly retained, it makes sense to adjourn the
    pending conference for one week, to allow the parties to work through the discovery issues and
    to allow us to become better acquainted with the matter. Counsel for plaintiff, thus, consented to
    the request.

           Accordingly, an in an effort to do so, we ask that the Court adjourn the conference set for
    March 25, 2021 for one week, to April 1, 2021 (or any date thereafter in which the Court is
    available) and allow the parties to submit a joint letter on March 25, 2021 in advance of that
    conference. We have also agreed that our clients will serve a formal response to the outstanding
    document request on March 22, 2021 to allow the parties time in which to frame any issues they
    would like to raise in the March 25, 2021 letter.

           Thank you.

Application GRANTED. The conference currently scheduled                 Respectfully Submitted,
for March 25, 2021 is ADJOURNED to April 8, 2021 at 2:00
p.m. The Clerk of Court is directed to terminate ECF No. 178.
SO ORDERED.
                                                                        Richard A. Roth


                             March 16, 2021
